PER CURIAM.
This is the second appearance of this case in this Court. See Westinghouse Elec. Corp. v. Carol Florida Corp., Fla.App.1960, 122 So.2d 795. Certiorari was sought by the appellant in the Supreme Court of Florida and denied without opinion. Westinghouse Elec. Corp v. Carol Florida Corp., Fla. 1961, 138 So.2d 341. Subsequent to the filing of this Court’s mandate and the denial of certiorari, the circuit court proceeded to try the issue designated in the judgment of this Court.
The plaintiff, Westinghouse Electric Corp., again appeals, and upon this appeal urges that this Court directed the trial of an issue which it claims was not presented by the pleadings. The appellee claims, as it did upon the first appeal, that the issue was determinative. No other point upon appeal is presented. The appellant is not permitted a second appeal on the question determined on the first appeal. See Butler v. Major Holding Corp., 145 Fla. 549, 200 So. 96; King v. Citizens & Southern Nat’l Bank of Atlanta, Ga., Fla.App.1960, 119 So.2d 67.
Affirmed.